Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Predicated on an indication of allowable subject matter in claim 3, claim 1 has been amended to include its limitations thereby overcoming the rejection formulated over Galeone et al.  An updated modified survey of the prior art did not yield any additional references more germane than those already of record.  Hence, claims 1-2 and 4-6 are allowable.  U.S. Patent Application Publication No. 2013/0287856, which is conceptually similar to Galeone, and U.S. Patent Application Publication No. 2017/0073518 are cited as being of interest but do not represent obstacles to the patentability of the instant invention as now defined.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






February 9, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765